DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 15/967,563 filed on 02/05/2021.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, Line 7 states “a user”. Is it another user other than “a user” of line 6 or the same?  Appropriate correction is required.
Regarding claim 8, Line 8 states “a user”. Is it another user other than “a user” of line 7 or the same?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim states “the modes of operations”.  This is indefinite since the claim it depends from states only a current mode of operation. Applicant needs to amend the independent to specify that there is a plurality of modes of operations. 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that does use the word "means" and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word "means" that is coupled with functional language without reciting sufficient structure to perform the recited function.

Such claim limitation(s) is/are “adjustment means to...” of claim 19. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim limitations “adjustment means to...” of claim 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word "circuit for " and “unit for” coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “adjustment means to...” as adjustment buttons based on para 0011 and 0026. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Applegate (US 2020/0154881).

Regarding claim 19, Applegate teaches: 
An adjustable height desk (Figs .1-2 and 4: variable height desktop 100) comprising: 
a plurality of height adjustable legs ([0036]: drive mechanism 801 configured to either extend or retract each leg assemblies 300 and 400); 
           an electric hydraulic system coupled to the plurality of height adjustable legs ([0068]: drive mechanism 801 may include a hydraulic mechanism); 
           a controller for controlling the electric hydraulic system ([0041]: controller 123 operatively connected to drive mechanism 801, thus controlling the hydraulic mechanism);
memory coupled to the controller ([0100]: user preference stored in memory and sensor array may be added by way of antennae extending out from the controller 123),
 wherein the memory stores at least a first height for a user for use of the desk in a sitting position and a second height for a user for use of the desk in a standing position ([0100]: the multiple sensor array detect transitional movement from one area to the next accurately. This sensing feature may also aid in notifying the operator when they have been either sitting or standing too long. Thus, by using the timer, the memory reminds the user that they’ve been sitting/standing too long since user’s preferences are stored); 
a visual indicator for confirming the storage of the first height and the second height and further indicating a current mode of operation of the desk ([0101]: variable height platform system 100 includes the control panel/user interface assembly 700 that is configured to remotely with wireless control means to be activated by mobile phone to remotely activate the lift assisted supportive leg assemblies 300, 400 that move from first position to second position as user preference storage and [0100]: the user is informed so that the user is aware to change their state. The controller would accumulate the data over time and the operator could access the data by way of a display on the mobile application, thus a visual indicator); and 
	Page 4 of 8adjustment means to initiate a signal to the controller to adjust the desk from the first height to the second height ([0098]-[0099]: controller 123 utilizes a unique arrangement, the control panel/user interface assembly 700, e.g. protruding actuator. The control panel/user interface assembly 700 has an actuator with upper surface 710 and lower surface 711 facilitating actuation by way of touching of the upper surface 710 or lower surface 711 thereby actuating the telescoping legs to operably raise or lower the frame assembly 200 accordingly).
 
	Regarding claim 20, Applegate teaches: 
	The adjustable height desk of claim 19, wherein the modes of operations of the desk is selected from one of setup mode, normal mode, or transmission mode ([0100]: The frequency and 
the manner the controller 123 signals the operator/user would be selected by the operator by way of selective inputs on the control panel/user interface assembly 700. [0101]: in one embodiment, remotely, wirelessly, activate the leg assemblies; thus modes of operations of desk selected from one of the modes).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (US 2020/0154881) in view of Zerhusen (US 2015/0257952).

             Regarding claim 1, Applegate teaches: 
             An adjustable height desk (Figs .1-2 and 4: variable height desktop 100) comprising: 
            a plurality of height adjustable legs ([0036]: drive mechanism 801 configured to either extend or retract each leg assemblies 300 and 400);
          a motor coupled to the plurality of height adjustable legs ([0067]: the drive mechanism 801 (e.g., motor) is configured to provide power to extend or retract the leg assemblies 300, 400); 
        a controller for controlling the motor ([0041]: controller 123 operatively connected to drive mechanism 801, thus controlling the motor); and 
([0100]: user preference stored in memory and sensor array may be added by way of antennae extending out from the controller 123) 
        wherein the memory stores at least a first height for a user for use of the desk in a sitting position and a second height for a user for use of the desk in a standing position ([0100]: the multiple sensor array detect transitional movement from one area to the next accurately. This sensing feature may also aid in notifying the operator when they have been either sitting or standing too long. Thus, by using the timer, the memory reminds the user that they’ve been sitting/standing too long since user’s preferences are stored); and
             Even though Applegate teaches multiple sensor arrays that detect transitional movement from one area to the next accurately and precisely it doesn’t explicitly teach at least one motion sensor, wherein the motion sensor is configured to detect a user hand gesture and initiate signal to the controller to adjust the desk from the first height to the second height. 
	However, Zerhusen teaches one motion sensor, wherein the motion sensor is configured to detect a user hand gesture and initiate signal to the controller to adjust the desk from the first height to the second height (a physical gesture in an upward hand motion ii Figs. 70-72 and [0331]. As shown in Fig. 71, a patient is able to select controls on the GUI display 484 without touching the GUI 482 due to hand motions being detected within a sensor field 500, shown diagrammatically in Fig. 72, of the GUI 482. The patient moves his or her hand or finger in the direction of display 484 to mimic a button press. This movement is detected n sensor field 500 and bed 480 responds by activating the feature or function chosen by the patent. One of the direction is upward motion).
             Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upward hand motion detection method of Zerhusen into the control system of Applegate in order to increase the flexibility of control of the 

           Regarding claim 8, Applegate teaches: 
           An adjustable height desktop (Figs .1-2 and 4: variable height desktop 100) for placing on top of a desk comprising:
           a plurality of height adjustable legs ([0036]: drive mechanism 801 configured to either extend or retract each leg assemblies 300 and 400);
           an electric hydraulic system coupled to the plurality of height adjustable legs ([0068]: drive mechanism 801 may include a hydraulic mechanism); 
           a controller for controlling the electric hydraulic system ([0041]: controller 123 operatively connected to drive mechanism 801, thus controlling the hydraulic mechanism);
            memory coupled to the controller ([0100]: user preference stored in memory and sensor array may be added by way of antennae extending out from the controller 123), 
          wherein the memory stores at least a first height for a user for use of the desktop in a sitting position and a second height for a user for use of the desktop in a standing position ([0100]: the multiple sensor array detect transitional movement from one area to the next accurately. This sensing feature may also aid in notifying the operator when they have been either sitting or standing too long. Thus, by using the timer, the memory reminds the user that they’ve been sitting/standing too long since user’s preferences are stored); and
an indicator for confirming the storage of the first height and the second height ([0125]: a memory device for storing information related to parameters of the variable height platform system and [0126]: the processor configured to receive data from the sensor arrangement, compare the received data to a predetermined target position, from a stored memory, and displays an indication of the comparison to the user, therefore an indication of the stored data, indicator for confirming storage of parameters, since the result displayed is derived from the stored data).
Even though Applegate teaches multiple sensor arrays that detect transitional movement from one area to the next accurately and precisely it doesn’t explicitly teach at least one motion sensor, wherein the motion sensor is configured to detect a user hand gesture and initiate signal to the controller to adjust the desk from the first height to the second height. 
	However, Zerhusen teaches one motion sensor, wherein the motion sensor is configured to detect a user hand gesture and initiate signal to the controller to adjust the desk from the first height to the second height (a physical gesture in an upward hand motion ii Figs. 70-72 and [0331]. As shown in Fig. 71, a patient is able to select controls on the GUI display 484 without touching the GUI 482 due to hand motions being detected within a sensor field 500, shown diagrammatically in Fig. 72, of the GUI 482. The patient moves his or her hand or finger in the direction of display 484 to mimic a button press. This movement is detected n sensor field 500 and bed 480 responds by activating the feature or function chosen by the patent. One of the direction is upward motion).
             Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upward hand motion detection method of Zerhusen into the control system of Applegate in order to increase the flexibility of control of the motor operation without physically touching or pressing on a predetermined area or button (see Zerhusen [0002]-[0007]).
      
             Regarding claims 3 and 10, Applegate teaches: 
             The adjustable height desk of claim 1 further comprising, a wireless transceiver for transmitting preferences data comprising the stored first height and the stored second height to a mobile device ([0101]: variable height platform system 100 includes the control panel/user interface assembly 700 that is configured to remotely with wireless control means to be activated by mobile phone to remotely activate the lift assisted supportive leg assemblies 300, 400 that move from first position to second position as user preference storage).

              Regarding claims 4 and 11, Applegate teaches: 
              The adjustable height desk of claim 1 further comprising, a wireless transceiver for transmitting usage data ([0101]: variable height platform system 100 includes the control panel/user interface assembly 700 that is configured to remotely with wireless control means to be activated by mobile phone to remotely activate the lift assisted supportive leg assemblies 300, 400 that move from first position to second position as user preference storage) comprising an amount of time used by a user in the sitting position and an amount of time used by a user in the standing position to a mobile device ([0124]: predetermined conditions programmed into the variable height and a virtual digital machine residing in the cloud or a remote server in communication with the variable height platform system; therefore, amount of time used by a user in the sitting position/standing position to a mobile device).
	
            Regarding claims 5 and 12, Applegate doesn’t explicitly teach: 
              wherein the motion sensor is configured to detect an upward or downward hand gesture.  
              However Zerhusen teaches a physical gesture in an upward hand motion ii Figs. 70-72 and [0331]. As shown in Fig. 71, a patient is able to select controls on the GUI display 484 without touching the GUI 482 due to hand motions being detected within a sensor field 500, shown diagrammatically in Fig. 72, of the GUI 482. The patient moves his or her hand or finger in the direction of display 484 to mimic a button press. This movement is detected n sensor field 500 and bed 480 responds by activating the feature or function chosen by the patent. One of the direction is upward motion.


Regarding claim 18, Applegate teaches:
	The adjustable height desk of claim 8, wherein the indicator is an LED ([0120]: indicator Flashing LED). 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Applegate (US 2020/0154881) in view of Zerhusen (US 2015/0257952) in view of Dack (US 2017/0358138).

             Regarding claims 6 and 13, none of Applegate nor Zerhusen explicitly teach: 
             The adjustable height desk of claim 1 further comprising, a camera capable of detecting a user's eye level for optimally setting the first and second heights.  
              However Dack teaches in [0024] cameras or sensors determining user height data based on measurements associated with eye level and based on action of user (sitting and standing for instance).
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera capable of detecting a user’s eye level for determining user height data of Dack into the combined assembly of Applegate and Zerhusen in order to calibrate interface and so that augmented reality objects are rendered in a scene based on the user height data (see Dack [0024]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (US 2020/0154881) in view of Zerhusen (US 2015/0257952) in view of Hansen (US 2019/0223586).

            Regarding claim 7, none of Applegate nor Zerhusen explicitly teach: 
            The adjustable height desk of claim 1 further comprising, means for selecting between user profiles, wherein each profile includes a first and second height. 
             However, Hansen teaches in Abstract and [0003] a height adjustable table with a fingerprint sensor, thus a means for selecting a user profile, and the height adjustable table can be controlled using the fingerprint of a user and in [0003] storing a preferred sitting and/or standing height of the user in a control device of the height adjustable table and recall it by means of a memory function if required (see Figs. 3-4) and [0020]: parameters comprise personalized information containing at least one fingerprint of a user and additional information about this user e.g. preferred table height for sitting at a table as well as a preferred table height for standing at a table.
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection between user profile via finger print sensor including sitting and/or standing height of the user of Hansen into the assembly of Applegate and Zerhusen in order to individually adjust the stored desired height (see [0006]).

Response to Arguments
    Applicant’s arguments under Section I. a. with respect to claims 1, 3-4, 8, 10-11 and 18 have been considered but are moot because the matter specifically challenged in the argument does not rely on either of Applegate or Crowe references in the above rejection.
With respect to arguments under Section I. b. that Zerhusen should not properly be combined with Crowe and Applegate, Examiner after the new rejection provided respectfully disagrees. The claims 
Applicant contends to argue that the prior arts are not in the same field. Examiner believes that the sensor of Zerhusen detects upward hand motions and Applegate has transitional movement sensors as well as a plurality of array sensors. Thus a person skilled in the art would combine these two arts and incorporate the upward hand motion detection method with the sensor of Zerhusen into the controller of Applegate. Both scenarios show a situation of movement detection of a human and including hand motion detector into Zerhusen is totally applicable. Further, Applegate’s art states that an additional sensor array can be added by way of an antennae extending out from the controller (see provisional of Applegate, p. 2 last para).
With respect to arguments under Section II. Applicant has argued that none of Appligate nor its provisional application teach “a visual indicator for confirming the storage of the first height and the second height and further indicationg a current mode of operation of the desk”.
Examiner would like to direct Applicant on the provisional of Applegate pages 2-3. Last para of page 2 of the provisional specifies that the controller utilizes a unique arrangement where a protruding actuator is used. Once a lower and pper height is chosen, each operator will be able to store their given preferable positions and most recent preferences are stored into memory. The capacitive actuated controller acts as a sensor array that detects transitional movement from one area to the next. This sensing feature can aid in notifying the operator when they have been sitting or standing too long; thus this confirms the storage of the first height and the second height since it’s alarming the user when the time preference has been exceeded. (See Page 3 first para). Page 3 of the provisional again states that the user is informed so that the user is aware to change their state. The controller would accumulate the thus a visual indicator.

For the above reasons, the claims are not allowable in the present form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2837                                                                                                                                                                                                        5/19/20
/KAWING CHAN/Primary Examiner, Art Unit 2846